DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112 rejection and Claim Objections, see p.15, filed on 26 January 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §112 rejection and Claim Objections are withdrawn after related claims being amended.
Applicant’s arguments, see p.14-15, filed on 26 January 2021, with respect to Double Patenting Rejection have been fully considered but they are not persuasive.  At least the amended Claim 1/21/22/28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,496,168 B2 in view of Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1).  See claim comparison below.
Applicant’s arguments, see p.15-16, filed on 26 January 2021, with respect to 35 U.S.C. §103 rejection to Claims 1-28 have been fully considered but they are not 1 is now rejected under 35 USC §103 as being unpatentable over in view of Ang et al. (US 2018/0153430 A1) and Connor (US 2015/0309563 A1). See detailed rejections below.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites determining, …, that the one or more statistical models is poor at … .  Suggest replacing is with “are”.  Claim 21 further recites updating a statistical model configuration based, at least in part on … during ….  Suggest deleting the “,” after “based”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No.10,496,168 B2 in view of Ang et al. (US 2018/0153430 A1) and Connor (US 2015/0309563 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim of U.S. Patent No.10,496,168 B2. Below is an example for Claim 1.  Due to the size of Double Patent Rejection, only comparison for Claim 1 is listed. 
Instant Application: 
US Patent 10,496,168 B2: 
Claim 1. A computerized system configured to calibrate performance of one or more statistical models used to generate a musculoskeletal representation, the system comprising: 
a plurality of neuromuscular sensors configured to record neuromuscular signals of a user; and 



at least one computer processor programmed to: 
process a first plurality of neuromuscular signals using the one or 



determine, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models are poor at estimating at least one gesture characteristic; 
identify at least one gesture that includes the at least one gesture characteristic; and  
update a statistical model configuration based at least in part on a second plurality of neuromuscular signals recorded by the plurality of neuromuscular sensors during a performance of the at least one gesture and ground-truth data corresponding to the at least one gesture.


a plurality of neuromuscular sensors configured to continuously record a plurality of neuromuscular signals, wherein the plurality of neuromuscular sensors are arranged on at least one wearable device; and 
at least one computer processor programmed to: 
process at least some of the plurality of neuromuscular signals using 
determine based, at least in part, on at least one aspect of the musculoskeletal representation, that calibration of the statistical model used to generate the musculoskeletal representation is needed; 
initiate a calibration session in response to determining that calibration is needed; 
update a statistical model configuration based, at least in part, on a plurality of neuromuscular signals recorded by the plurality of neuromuscular sensors and ground-truth data representing position information and/or force information recorded during the calibration session 
process at least some of the plurality of neuromuscular signals using the updated statistical model to generate an updated musculoskeletal representation; 
determine, based, at least in part, on the at least one aspect of the updated musculoskeletal representation whether further calibration of the statistical model is needed; and 
end the calibration session in response to determining that further calibration is not needed.

Claim 15. The computerized system of claim 1, wherein determining that calibration is needed comprises identifying, based on the at least one aspect of the musculoskeletal poor at estimating


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1).
Regarding Claim 1, Ang discloses a computerized system (Fig.9) configured to calibrate ([0013]: The instructions are to cause the processor to perform a calibration operation) performance of one or more statistical models ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) used to generate a musculoskeletal representation ([0152]: One of the feature modules can be an activity tracking module that translates the electrical signals generated into an output visualization. This visualization would show, in some cases, the frequency an individual has activated certain neuromuscular areas and how those activations relate to resting or exercise values in a graph-like manner. This visualization would update over the period of use of the device), the system comprising: 
a plurality of neuromuscular sensors configured to record neuromuscular signals of a user ([0014]: a device is controlled using electromyography signals measured from a skin surface using one or more surface electromyography sensors and a sensor hub. Also see [0210]: sEMG sensors are used to detect a person's nerve and muscle signals and used to interface with electronic devices, e.g., computers and computer-controlled equipment); and 
at least one computer processor ([0009]: The electronic components include a processor to execute stored instructions to process digital signals derived from the detectors) programmed to: 
process ([0007]: A machine learning component identifies control sequences or tracks body motions based on the processed bio-potential signals) a first plurality of neuromuscular signals using the one or more statistical models ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) to generate the musculoskeletal representation ([0152]).
Ang further discloses update a statistical model configuration based at least in part on a second plurality of neuromuscular signals recorded by the plurality of neuromuscular sensors during a performance of the at least one gesture and ground-truth data corresponding to the at least one gesture (Ang [0057]: Existing electrical potential detection systems use muscle contraction electrical signals as a proxy for inferring the intention signals propagated by the brain. Among other things, the nerve electrical signals detected and processed by the technologies described here are received slightly sooner than the resulting muscle contraction electrical signals, can be more precise as indicators of intention than the muscle contraction signals, and can avoid errors that can happen when a muscle contraction does not in fact accurately represent the intention carried in the nerve electrical signal) and a user may be asked to perform at least one gesture ([0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations) in order to calibrate the statistical model.
But Ang fails to disclose the limitation of determine, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models are poor at estimating at least one gesture characteristic; identify at least one gesture that includes the at least one gesture characteristic
However Connor’563, in the same field of endeavor, in addition to disclose using a second plurality of neuromuscular signals ([0491]: data from a plurality of flexible energy sensors can be used to calibrate the analytical and/or statistical model by which body motion is estimated and/or modeled from a plurality of inertial sensors), discloses wearable devices ([0008]) can be recalibrated in order to maintain accurate measurement of joint motion and/or configuration ([0149]). Connor further discloses the device can be recalibrated when it is first worn by a specific person in order to be custom matched to that person's specific anatomy and/or body kinetics. … each time that it is worn in order to control for: changing environmental conditions; incorporation into different articles of clothing; changes or shifts in how an article of clothing is worn over a person's body; changes in the anatomy or kinetics of a person's body over time; or other factors. … each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors. … after a selected number of joint extension and contraction cycles. … after a selected number of movement sequences have occurred. … at selected usage time intervals. … each time that a significant change in environmental factors (such as temperature, humidity, GPS location, or atmospheric pressure) is detected ([0149]) and this invention can be used for communication and computer interface purposes. ... In an example, this invention can be used as part of a gesture recognition human-to-computer user interface ([0171]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Connor'563 into that of Ang and to determine, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models are poor at estimating at least one gesture (Connor’563 [0171]) characteristic ; identify at least one gesture that includes the at least one gesture characteristic (Connor’563 [0171] and [0149]: In an example, this device can be recalibrated each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors) since the goal for calibration is to maintain an accurate measurement and a skilled person would have known to use the calibration is occasionally or periodically repeated ([0229]) and a skilled person would be motivated to perform calibration only when the statistical model is no longer accurate.

Regarding Claim 2,  Connor’563 further discloses wherein updating the statistical model configuration comprises selecting a different statistical model to generate an updated musculoskeletal representation than the one or more statistical models used to generate to the musculoskeletal representation (Fig.2 step 250 and [0491]: data from a plurality of inertial sensors can be used to calibrate the analytical and/or statistical model by which body joint motion is estimated and/or modeled from energy transmission data from a plurality of flexible energy pathways … data from a plurality of flexible energy sensors can be used to calibrate the analytical and/or statistical model by which body motion is estimated and/or modeled from a plurality of inertial sensors.  It would have been obvious to a POSITA to add some new sensors to generate a different statistical model for the updated musculoskeletal representation). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Ang discloses further comprising: 
a user interface ([0157]: the user interface will provide on-screen instructions to help the user establish proper calibration of the device) configured to instruct the user to perform the at least one gesture ([0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations and [0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations), 
wherein the at least one computer processor is further programmed to control presentation of instructions via the user interface ([0072]: As shown in FIG. 9, some implementations of the technologies that we describe here provide a comprehensive, integrated, universal human machine interface (HMI) platform 10 that, on one hand, can detect or otherwise receive and send signals, commands, or other information 12 to and from user interface devices) to instruct the user to perform the at least one gesture ([0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations).

Regarding Claim 5, Ang discloses wherein the at least one computer processor is further programmed to control at least one external device to capture the ground-truth data during the performance of the at least one gesture ([0070]: In general, in addition to detecting, measuring, sensing, and deriving information specifically about electrical signals occurring at nerves, some implementations and aspects of the technologies that we describe here can instead or also use electrical signals occurring in muscle or other tissues. Also, information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from inertial measurement units (IMUs), gyroscopes, moisture sensors, temperature sensors, visible light sensors, infrared sensors, cameras, audio sensors, proximity sensors, ultrasound sensors, haptics, skin impedance pressure sensors, electromagnetic interference, touch capacitance, external devices or other detectors. [0073]: In some cases, the user interface devices (such as cameras or microphones) are not in physical contact with one or more parts of the user but are able to perceive one or more parts of the user at an appropriate distance).

Regarding Claim 6, Ang discloses wherein the at least one external device comprises an imaging device configured to capture at least one image, and wherein the ground-truth data is determined based, at least in part, on the at least one image ([0070]: Also information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from …, cameras …).

Regarding Claim 7, Ang discloses wherein the at least one external device comprises an inertial measurement unit ([0070]: Also, information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from inertial measurement units (IMUs) …).

Regarding Claim 8, Ang discloses wherein the at least one external device comprises a plurality of external devices ([0073]: In some cases, the user interface devices (such as cameras or microphones) are not in physical contact with one or more parts of the user but are able to perceive one or more parts of the user at an appropriate distance), each of which is configured to capture the position information or the force information of the ground-truth data ([0166]: In some implementations of the technologies that we describe, measurements are taken not only of nerve electrical activity (say, at the wrist) and of actual motion of parts of the body (for example, using IMUs to measure motion of fingers) but also of nerve electrical activity at places nearer to the brain (e.g., by measurements at the skin along the arm) and of brain electrical activity (by EEG or similar techniques). The IMU is positioned at fingers external to the wrist device which is to measure the nerve electrical activity).

Regarding Claim 9, Ang discloses wherein updating the statistical model configuration comprises training the one or more statistical models based, at least in part, on the plurality of neuromuscular signals recorded during the performance of the at least one gesture ([0086]: By training such machine learning processes based on known relationships between nerve electrical signals and corresponding gestures or intent, it is possible to apply the trained process at "run time" to a new set of nerve electrical systems from a user to derive a correct interpretation of a corresponding gesture or intent of the user).

Regarding Claim 10, Ang discloses wherein the one or more statistical models are a trained statistical model ([0065]: The choice of which known relationships are used for training and the choice of machine learning process to which they are applied may affect the speed and accuracy of the inferences), and wherein updating the statistical model configuration comprises adjusting one or more parameters provided as inputs to the trained statistical model without retraining the trained statistical model ([0065]: As more user data is aggregated, the accuracy of the model will increase if the feature set is representative of the actions being distinguished from one another. A POSITA would have recognized to collect more inputs with different parameters to augment the already exist training statistical model without retraining the previous trained data in order to avoid repeated training process therefore reducing unnecessary training time).

Regarding Claim 15, Ang discloses using nerve electrical signals for inferring the intention signals propagated by the brain ([0057]: Existing electrical potential detection systems use muscle contraction electrical signals as a proxy for inferring the intention signals propagated by the brain).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ang and to monitor, without notifying the user, for performances of the at least one gesture; detect, without notifying the user and while monitoring for the performances of the at least one gesture, the performance of the at least one gesture; and record, without notifying the user and in response to detecting the performance of the at least one gesture, the second plurality of neuromuscular signals in order to correct electrical data when a user is performing certain task and use these data to predict the user’s intention later.

16, Ang discloses wherein the at least one computer processor is further programmed to render a visual representation associated with the user’s hand based on the musculoskeletal representation and/or the updated musculoskeletal representation ([0073]: Typically, the information provided to the user will be provided in a visual, auditory, or haptic form, although other modes are also possible. [0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations. [0194]: Feedback could include visual, audible, haptic, or other modes of presentation to a user. Feedback could occur in real time or later. The feedback can directly present (say visually or audibly) an actual gesture, intent, or muscle contraction back to the user in real time to enable the user to immediately and directly alter an attempted gesture, intent, or muscle contraction to tend toward an ideal).

Regarding Claim 18, Ang modified by  Connor’563 discloses wherein the at least one computer processor is further programmed to: continuously track a performance of the one or more statistical models during usage of the one or more statistical models (Ang [0230]: the sensor 140 is constantly (or periodically) reporting sensor status information); and initiate a calibration session when the performance deviates from an acceptable threshold by a particular amount (Connor’563 [0149]: In an example, this device can be recalibrated in order to maintain accurate measurement of joint motion and/or configuration).

19, Ang modified by  Connor’563 discloses wherein updating the statistical model configuration comprises updating a plurality of model parameters (Ang [0143]: In some cases, the wrist device can contain or be combined with other functions or features such as those provided by a watch, or a smart watch, or an exercise monitor, or a health monitor that monitors or provides feedback with respect to pulse rate, blood pressure, temperature, skin moisture, humidity, barometric pressure, acceleration, inertia, orientation, skin pressure, blood oxygenation levels, or other parameters), and wherein the at least one computer processor is further programmed to: store a user profile that includes user-specific calibration parameters, wherein the user-specific calibration parameters include a subset of the plurality of model parameters ( Connor’563 [0149]: In an example, this device can be recalibrated when it is first worn by a specific person in order to be custom matched to that person's specific anatomy and/or body kinetics. Ang teaches Also, information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from inertial measurement units (IMUs), gyroscopes, moisture sensors, temperature sensors, visible light sensors, infrared sensors, cameras, audio sensors, proximity sensors, ultrasound sensors, haptics, skin impedance pressure sensors, electromagnetic interference, touch capacitance, external devices or other detectors, see [0070]. It would have been obvious to a POSITA that parameters such as environment temperature, capacitance etc. do not depend on person to person). The same reason to combine as taught in Claim 1 is incorporated herein.

20, Connor’563 further discloses wherein the user-specific calibration parameters include at least one joint stiffness parameter ([0149]: In an example, this device can be recalibrated in order to maintain accurate measurement of joint motion and/or configuration. In an example, recalibration can comprise comparing the results from using the energy pathways of the device to estimate the motion and/or configuration of a selected body joint or joints with parallel results from an alternative method of estimating joint motion and/or configuration of the body joint or joints. In an example, this device can be recalibrated when it is first worn by a specific person in order to be custom matched to that person's specific anatomy and/or body kinetics. Different person has different joint stiffness therefore it would have been obvious to a POSITA to include at least one joint stiffness parameter in order to custom match to a person’s specific anatomy and body kinetic).

Regarding Claim 21, Ang discloses a method of calibrating ([0013]: The instructions are to cause the processor to perform a calibration operation) performance of one or more statistical models ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) used to generate a musculoskeletal representation ([0152]: One of the feature modules can be an activity tracking module that translates the electrical signals generated into an output visualization. This visualization would show, in some cases, the frequency an individual has activated certain neuromuscular areas and how those activations relate to resting or exercise values in a graph-like manner. This visualization would update over the period of use of the device), the method comprising: 
recording a first plurality of neuromuscular signals using a plurality of neuromuscular sensors ([0014]: a device is controlled using electromyography signals measured from a skin surface using one or more surface electromyography sensors and a sensor hub. Also see [0210]: sEMG sensors are used to detect a person's nerve and muscle signals and used to interface with electronic devices, e.g., computers and computer-controlled equipment); 
processing ([0007]: A machine learning component identifies control sequences or tracks body motions based on the processed bio-potential signals) the first plurality of neuromuscular signals using the one or more statistical model ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) to generate the musculoskeletal representation ([0152]).
Ang further discloses updating a statistical model configuration based, at least in part on a plurality of neuromuscular signals recorded by the plurality of neuromuscular sensors during a performance of the at least one gesture and ground-truth data corresponding to the at least one gesture (Ang [0057]: Existing electrical potential detection systems use muscle contraction electrical signals as a proxy for inferring the intention signals propagated by the brain. Among other things, the nerve electrical signals detected and processed by the technologies described here are received slightly sooner than the resulting muscle contraction electrical signals, can be more precise as indicators of intention than the muscle contraction signals, and can avoid errors that can happen when a muscle contraction does not in fact accurately represent the intention carried in the nerve electrical signal) and a user may be asked to perform at least one gesture ([0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations) in order to calibrate the statistical model.
Ang fails to disclose determining, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models is poor at estimating at least one gesture characteristic; identify at least one gesture that includes the at least one gesture characteristic.
However Connor’563, in the same field of endeavor, discloses wearable devices ([0008]) can be recalibrated in order to maintain accurate measurement of joint motion and/or configuration ([0149]). Connor further discloses the device can be recalibrated when it is first worn by a specific person in order to be custom matched to that person's specific anatomy and/or body kinetics. … each time that it is worn in order to control for: changing environmental conditions; incorporation into different articles of clothing; changes or shifts in how an article of clothing is worn over a person's body; changes in the anatomy or kinetics of a person's body over time; or other factors. … each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors. … after a selected number of joint extension and contraction cycles. … after a selected number of movement sequences have occurred. … at selected usage time intervals. … each time that a significant change in environmental factors (such as temperature, humidity, GPS location, or atmospheric pressure) is detected ([0149]) and this invention can be used for communication and computer interface purposes. ... In an example, this invention can be used as part of a gesture recognition human-to-computer user interface ([0171]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Connor'563 into that of Ang and to add the limitation of determining, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models is poor at estimating at least one gesture characteristic; identify at least one gesture that includes the at least one gesture characteristic (Connor’563 [0171] and [0149]: In an example, this device can be recalibrated each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors) since the goal for calibration is to maintain an accurate measurement and a skilled person would have known to use the updated statistical model to refine the calibration till an accurate result is obtained and Ang further teaches calibration is occasionally or periodically repeated ([0229]) and a skilled person would be motivated to perform calibration only when the statistical model is no longer accurate.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1) as applied to Claim 3 above, and further in view of Connor (US 2015/0313496 A1).
Regarding Claim 4, Ang modified by Connor’563 does not explicitly recite wherein the at least one computer processor is further programmed to update the statistical model configuration based, at least in part, on previously stored estimates of one or more of position information, force information, and neuromuscular information for the at least one gesture.
However Connor’496, in the same field of endeavor, discloses updating the statistical model configuration based, at least in part, on previously stored estimates of one or more of position information, force information, and neuromuscular information for the at least one gesture ([0242]: In an example, brain activity can be associated with food consumption during a first (calibration and/or database-creation) time period. In f(an example, during this calibration period, a database or data library can be created in which statistical models and parameters for linking brain activity to food consumption are estimated. These statistical models and parameters can be estimated for a general population or can be specific to a particular person. In an example, statistical models or parameters can be first estimated for the general population and then customized or adapted to a specific person, optionally through the use of Bayesian statistical methods. In an example, a general database, model, or model parameter can be customized, adjusted, modified, tailored, or adapted for a specific person).  Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Connor'496 into .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1) as applied to Claim 1 above, and further in view of Tan et al. (US 2009/0326406 A1).
Regarding Claim 11, Ang modified by Connor’563 further discloses process at least some of the second plurality of neuromuscular signals (Ang [0057]: using nerve electrical signals) using the updated statistical model to generate an updated musculoskeletal representation (Ang [0152] and [0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations).  Ang further discloses providing feedback to user ([0194]: The feedback can directly present (say visually or audibly) an actual gesture, intent, or muscle contraction back to the user in real time to enable the user to immediately and directly alter an attempted gesture, intent, or muscle contraction to tend toward an ideal).
But Ang as modified fails to explicitly disclose wherein the at least one computer processor is further programmed to provide feedback to the user during the performance of the at least one gesture, wherein the feedback relates to the extent of a match between the updated musculoskeletal representation and the ground-truth data recorded during the performance of the at least one gesture..
providing feedback to the user during the performance of the at least one gesture, wherein the feedback relates to the extent of a match between the updated musculoskeletal representation and the ground-truth data recorded during the performance of the at least one gesture ([0044]: In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Tan into that of Ang as modified in order to better position one or more of the sensor nodes to capture particular muscle electrical signals ([0044]).

Regarding Claim 12, Ang discloses wherein providing the feedback to the user comprises providing a visual feedback ([0139]: visual feedback of sensor data including neuromuscular signal amplitude, IMU, haptics, and sensor fusion when combining data from multiple sensors).

s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1) as applied to Claim 3 above, and further in view of Tan et al. (US 2009/0326406 A1).
Regarding Claim 13, Ang modified by Connor fails to explicitly disclose wherein instructing the user to perform the at least one gesture comprises instructing the user to perform a predetermined set of gestures that include the at least one gesture characteristic.
However Tan, in the same field of endeavor, discloses instructing the user to perform the at least one gesture comprises instructing the user to perform a predetermined set of gestures that include the at least one gesture characteristic ([0044]: In various embodiments, once the user has initially attached the Wearable Electromyography-Based Controller, a self calibration module 105 operates in cooperation with a training module 110 to associate the electrical signals (or a particular sequence of electrical signals) generated by particular muscles with specific gestures or motions of the user. In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Tan into that of Ang as modified in order to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user as taught by Tan ([0044]).

Regarding Claim 14, Tan further discloses wherein controlling presentation of the instructions via the user interface comprises instructing the user to perform the gestures of the predetermined set in succession ([0087]: Further, in various embodiments, the user is provided with various mechanisms for performing user-defined gestures or sequences of gestures, and then assigning particular actions to those gestures, either from a pre-defined list of actions, or from user defined actions or macros). The same reason to combine as taught in Claim 13 is incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1) as applied to Claim 16 above, and further in view of Tan et al. (US 2009/0326406 A1).
Regarding Claim 17, Ang as modified fails to explicitly disclose wherein the visual representation is rendered during the performance of the at least one gesture.
However Tan, in the same field of endeavor, discloses wherein the visual representation is rendered during the performance of the at least one gesture ([0044]: In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Tan into that of Ang modified by Connor653 in order to better position one or more of the sensor nodes to capture particular muscle electrical signals ([0044]).

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2018/0153430 A1) in view of Connor (US 2015/0309563 A1).
Regarding Claim 22, Ang discloses a computerized system (Fig.9) configured to calibrate performance ([0013]: The instructions are to cause the processor to perform a calibration operation) of one or more statistical models ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) used to generate a musculoskeletal representation ([0152]: One of the feature modules can be an activity tracking module that translates the electrical signals generated into an output visualization. This visualization would show, in some cases, the frequency an individual has activated certain neuromuscular areas and how those activations relate to resting or exercise values in a graph-like manner. This visualization would update over the period of use of the device), the system comprising: 
a user interface ([0157]: the user interface will provide on-screen instructions to help the user establish proper calibration of the device) configured to instruct a user to perform at least one gesture ([0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations and [0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations) while wearing a wearable device (Fig.10 and [0091]: As shown in FIG. 10, some examples of user interface devices are in the form of a wrist device 802) having a plurality of neuromuscular sensors (Fig.10: electrodes 826 and [0095]: The electrodes 826 are exposed at the rigid inner surfaces 840, 842 so that contact surfaces 844 of the electrodes face the skin of the wrist) arranged thereon ([0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations and [0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations); and 
at least one computer processor ([0009]: The electronic components include a processor to execute stored instructions to process digital signals derived from the detectors) programmed to: 
control presentation of instructions via the user interface to instruct the user to perform the at least one gesture ([0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations); 
record, during a performance of the at least one gesture, a first plurality of neuromuscular signals using the plurality of neuromuscular sensors ([0014]: a device is controlled using electromyography signals measured from a skin surface using one or more surface electromyography sensors and a sensor hub. Also see [0210]: sEMG sensors are used to detect a person's nerve and muscle signals and used to interface with electronic devices, e.g., computers and computer-controlled equipment); 
process ([0007]: A machine learning component identifies control sequences or tracks body motions based on the processed bio-potential signals) the first plurality of neuromuscular signals using the one or more statistical models ([0133]: The processor can use a wide variety of algorithms, techniques, computations, translations, mappings, transformations, classifiers, statistics, models, analyses, or other processes and combinations of them to generate the characterizations from the digital values) to generate the musculoskeletal representation ([0152]).
Ang fails to disclose the limitation of determine, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models are poor at estimating at least one gesture characteristic; select a new gesture for the user to perform that includes the at least one gesture characteristic; control presentation of instructions via the user interface to instruct the user to perform the new gesture; and update at least one parameter of the one or more statistical models based, at least in part on a second plurality of neuromuscular signals recorded by the neuromuscular sensors during a performance of the new gesture by the user.
However Connor’563, in the same field of endeavor, discloses wearable devices ([0008]) can be recalibrated in order to maintain accurate measurement of joint motion and/or configuration ([0149]). Connor further discloses the device can be recalibrated when it is first worn by a specific person in order to be custom matched to that person's specific anatomy and/or body kinetics. … each time that it is worn in order to control for: changing environmental conditions; incorporation into different articles of clothing; changes or shifts in how an article of clothing is worn over a person's body; changes in the anatomy or kinetics of a person's body over time; or other factors. … each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors. … after a selected number of joint extension and contraction cycles. … after a selected number of movement sequences have occurred. … at selected usage time intervals. … each time that a significant change in environmental factors (such as temperature, humidity, GPS location, or atmospheric pressure) is detected ([0149]) and this invention can be used for communication and computer interface purposes. ... In an example, this invention can be used as part of a gesture recognition human-to-computer user interface ([0171]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Connor'563 into that of Ang and to determine, based at least in part on at least one aspect of the musculoskeletal representation, that the one or more statistical models are poor at estimating at least one gesture (Connor’563 [0171]) characteristic ; identify at least one gesture that includes the at least one gesture characteristic (Connor’563 [0171] and [0149]: In an example, this device can be recalibrated each time that a particular sequence of movements occurs in order to control for: possible shifts in how the energy pathways span a body member containing a body joint; changes in how material responses to bending, stretching, or elongation with repeated motions; changes in temperature; or other factors); select a new gesture for the user to perform that includes the at least one gesture characteristic; control presentation of instructions via the user interface to instruct the user to perform the new gesture (Ang [0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations); and update at least one parameter of the one or more statistical models based, at least in part on a second plurality of neuromuscular signals recorded by the neuromuscular sensors during a performance of the new gesture by the user (Ang [0229]: the user 122 may be asked to activate various nerves and the sensor 140 can be further calibrated based on the sensitivity needed to detect the nerve activations) since the goal for calibration is to maintain an accurate measurement and a skilled person would have known to use the updated statistical model to refine the calibration till an accurate result is obtained and Ang further teaches calibration is occasionally or periodically repeated ([0229]) and a skilled person would be motivated to perform calibration only when the statistical model is no longer accurate so to provide an accurate sensing result which will benefit many potential applications as taught by Connor’563 ([0084]).

Regarding Claim 23, Ang discloses wherein the at least one computer processor is further programmed to update at least one parameter of the one or more statistical models based, at least in part, on stored estimates of one or more of position information, force information, and neuromuscular information for the new gesture ([0166]: In some implementations of the technologies that we describe, measurements are taken not only of nerve electrical activity (say, at the wrist) and of actual motion of parts of the body (for example, using IMUs to measure motion of fingers) but also of nerve electrical activity at places nearer to the brain (e.g., by measurements at the skin along the arm) and of brain electrical activity (by EEG or similar techniques). The IMU is positioned at the fingers which is external to the wrist device which is to measure the nerve electrical activity).

Regarding Claim 24, Ang discloses control at least one external device ([0070]: information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from inertial measurement units (IMUs), gyroscopes, moisture sensors, temperature sensors, visible light sensors, infrared sensors, cameras, audio sensors, proximity sensors, ultrasound sensors, haptics, skin impedance pressure sensors, electromagnetic interference, touch capacitance, external devices or other detectors) to capture at least one measurement of position and/or force information during performance of the new gesture ([0070]: In general, in addition to detecting, measuring, sensing, and deriving information specifically about electrical signals occurring at nerves, some implementations and aspects of the technologies that we describe here can instead or also use electrical signals occurring in muscle or other tissues. Also, information provided by other sensors or other sources can also be used in combination with nerve electrical signals, including information from inertial measurement units (IMUs), gyroscopes, moisture sensors, temperature sensors, visible light sensors, infrared sensors, cameras, audio sensors, proximity sensors, ultrasound sensors, haptics, skin impedance pressure sensors, electromagnetic interference, touch capacitance, external devices or other detectors); and update the at least one parameter of the one or more statistical models based, at least in part, on the at least one measurement of position and/or force information ([0086]: By training such machine learning processes based on known relationships between nerve electrical signals and corresponding gestures or intent, it is possible to apply the trained process at "run time" to a new set of nerve electrical systems from a user to derive a correct interpretation of a corresponding gesture or intent of the user).

Regarding Claim 25, Ang discloses By training such machine learning processes based on known relationships between nerve electrical signals and corresponding gestures or intent, it is possible to apply the trained process at "run time" to a new set of nerve electrical systems from a user to derive a correct interpretation of a corresponding gesture or intent of the user ([0087]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ang and to monitor, without notifying the user, for performances of the new gesture; detect, without notifying the user and while monitoring for the performances of the new gesture, the performance of the new gesture; and record, without notifying the user and in response to detecting the performance of the new gesture, the second plurality of neuromuscular signals in order to correct electrical data when a user is performing certain task and use these data to predict the user’s intention later.

Regarding Claim 26, Ang discloses wherein the one or more statistical models includes a trained statistical model ([0065]: The choice of which known relationships are used for training and the choice of machine learning process to which they are applied may affect the speed and accuracy of the inferences), and wherein updating the at least one parameter of the one or more statistical models comprises adjusting one or more parameters provided as input to the trained statistical model without retraining the trained statistical model ([0065]: As more user data is aggregated, the accuracy of the model will increase if the feature set is representative of the actions being distinguished from one another. A POSITA would have recognized to collect more inputs with different parameter to augment the training statistical model).

Regarding Claim 27, Ang discloses wherein the at least one computer processor is further programmed to provide feedback to the user, wherein the feedback indicates to the user whether the performance of the at least one gesture has been performed as instructed ([0073]: Typically, the information provided to the user will be provided in a visual, auditory, or haptic form, although other modes are also possible. [0158]: For purposes of calibration, it can be useful to provide on a user interface, visualizations of data values, characterizations, or a three-dimensional representation of a body part that moves in response to such characterizations. [0194]: Feedback could include visual, audible, haptic, or other modes of presentation to a user. Feedback could occur in real time or later. The feedback can directly present (say visually or audibly) an actual gesture, intent, or muscle contraction back to the user in real time to enable the user to immediately and directly alter an attempted gesture, intent, or muscle contraction to tend toward an ideal).

Regarding Claim 28, Claim 28 is in similar scope to Claim 22 except in the format of “method”.  Therefore the rejection to Claim 22 is also applied to Claim 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613